Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims filed on 3/11/202 have been examined.  Claims 1, 3, 5, 9, 11, and 13 have been amended.  Claims  2 and 10 have been cancelled. Claims 17 and 18 have been added.  Claims 1, 3-9, 11-18 are pending.  

Drawing Objections Withdrawn
In view of the amended drawings and specifications filed on 3/11/202, the drawing objection is withdrawn.

Claim Objections Withdrawn
Regarding the amended claims, the objection to claims 1 and 9 for using acronyms without proper definitions is withdrawn.

Claim Rejections Withdrawn
Regarding the amended claims, the rejection to claims 5  and 13 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph for indefinite is withdrawn.

Response to Arguments/Amendments

The applicant argues it is improper to interpret “link status information” of Zhu is being equivalent to both the “network status” and the ”network performance objective of first data” as recited in amended claim 1.   However, the examiner respectfully disagrees.  As cited para. 11, lines 6-12 of Zhu in the previous Office action,  Zhu discloses “determining an available bandwidth for current data transmission according to the link status information that corresponds to the interaction information and link status information that corresponds to historical interaction information of the transmission link; and transmitting a data packet to a data receive end according to the available bandwidth.”  In addition, cited para. 30, lines 15-17, Zhu discloses an objective is to increase data transmission rate and to reduce the data downloading time.   Hence, Zhu discloses the sending rate based on both the objective and network status.  

Furthermore, the applicant argues Zhu is completely silent regarding a network performance objective determined based on a characteristic of the first data.  
However, examiner respectfully disagrees.  Zhu disclose “a first analysis module, configured to analyze the interaction information, to obtain link status information corresponding to the interaction information” (para. 12, lines 4-7); and to “determine first weighted packet loss information according to the packet loss information of the interaction information” (para. 92, lines 8-12).  In a broad reasonably interpretation, the network performance objective is determined based on a characteristic of the first data as recited in amended claim 1. 



Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (USPub:  2017/0325129, hereinafter referred to as Zhu) in view of Lee (USPub: 2012/0147744, hereinafter referred to as Lee). 

Regarding claim 1, Zhu discloses 
a data transmission method (FIG. 2, which illustrates a TCP/IP data flow diagram), the method comprising:
determining a first sending rate based on a network performance objective of first data and a network status of a first transmission control protocol (TCP) connection (para. 30, lines 15-17, para. 36, lines 14-16,  para. 11, lines 6-12, para. 14, lines 8-9, and para. 11, lines 6-12, para. 37, lines 4-10, 
wherein data transmission rate is the first sending rate, improving a data transmission rate is the performance objective, and the link status information is the network status), wherein the first TCP connection is used to send the first data (para. 14, lines 8-9, wherein the TCP connection is used to transmit a data packet); and 
sending the first data based on the first sending rate (para. 30, lines 15-17, wherein the transmission policy is the sending rate);
wherein the network performance objective of the first data is determined based on a characteristic of the first data  (para. 30, lines 15-17, para. 12, lines 4-7, para. 92, lines 8-12);
wherein the network status of the first TCP connection comprises: a smoothed value of a queue delay (para. 38, lines 2-3), a rate of sending a TCP data packet within a decision period (para. 38, lines 4-6), a smoothed value of a round trip time RTT (para. 37, line 2), an interval of sending a TCP data packet (para. 42, lines 11-13, wherein the retransmission duration is the interval of sending data packet), and an interval of sending an acknowledgement (ACK) (para. 50-53, wherein the server monitors the link, which includes the handshake with SYN and ACK packet, i.e., an interval of sending an ACK);  and
wherein the network status of the first TCP connection is used to evaluate a delay, a sending interval, a packet loss rate, and a bandwidth (para. 38, lines 2, para. 42 and para. 55, lines 12-13, wherein the delay information is a delay; the retransmission duration is a sending interval; the available bandwidth is a bandwidth; and the packet loss information includes at least a packet loss rate).
Although Zhu discloses everything as applied above,  Zhu does not explicitly disclose the network status comprises a rate of receiving a TCP data packet within the decision period.  However, this concept is well known in the art as disclosed by Lee. In the same field of endeavor, Lee discloses the network status comprises 
a rate of receiving a TCP data packet within the decision period (para. 52, lines 6-9, and para. 3, lines 3-4, wherein a rate for receiving data for a period of data to be evaluated for whether conforming the traffic or not; and the data is IM, Internet based chat sessions communicated with TCP format). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Lee’s method into Zhu’s invention. One of ordinary skill in the art would have been motivated to “enable high bandwidth traffic and low bandwidth traffic to be processed using a time and data rate-based policing technique (TDP)” (para. 11, lines 2-4)

Regarding claim 3, Zhu and Lee disclose everything as applied above.  Zhu and Lee further disclose 
wherein the network status of the first TCP connection is based on a received ACK corresponding to the first TCP connection (Zhu’s para. 14, lines 8-9 and para. 14. And para. 48, wherein the acknowledgement is used for the TCP data communication).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Lee’s method into Zhu’s invention. One of ordinary skill in the art would have been motivated to “enable high bandwidth traffic and low bandwidth traffic to be processed using a time and data rate-based policing technique (TDP)” (para. 11, lines 2-4)

Regarding claim 4, Zhu and Lee disclose everything as applied above.  Zhu and Lee further disclose 
wherein the determining the first sending rate comprises:
determining the first sending rate based on the network performance objective of the first data (para. 11, lines 10-12, and para. 36, lines 14-16), the network status of the first TCP connection (para. 11, lines 6-7 and para. 14, lines 8-9, wherein the link status is the network status for the TCP connection), and a first global measurement value, wherein the first global measurement value is a measurement value of one or more TCP connections corresponding to a transmit end (para, 68, lines 1-2, wherein the RTT is a global measurement value involving the transmitting end).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Lee’s method 

Regarding claims 9 and 11-12, they are substantially the same as claims 1 and 3-4, except claims 9 and 11-12 are in an apparatus claim format. Zhu discloses a processor is used to perform various functions (para. 13) and a transmission module is used to perform the transmitter function (FIG. 8). Because the same reasoning applies, claims 9 and 11-12 are rejected under the same reasoning as claims 1 and 3-4. 
	
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lee as applied to claims 1 and 9 above, and further in view of Meloche et al. (USPub: 2009/0028062, hereinafter referred to as Meloche). 

Regarding claim 5, Zhu and Lee disclose everything as applied above.  Although Zhu and Lee disclose wherein the global measurement value comprises packet loss rate of the transmit end, Zhu and Lee do not explicitly disclose wherein the global measurement value comprises log (packet loss rate of the transmit end). However, this concept is well known in the art as disclosed by Meloche. In the same field of endeavor, Meloche discloses the network 
wherein the global measurement value comprises calculation results from one or more of the following expressions using a logarithm function log ( ): log(goodput of the transmit end/maximum good put of the transmit end),  log(minimum RTT of the one or more TCP connections of the transmit end/smoothed value of a round trip time RTT of the one or more TCP connections of the transmit end), or log(packet loss rate of the transmit end) (para. 47, lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Meloche’s method into Zhu and Lee’s invention. One of ordinary skill in the art would have been motivated of “the multiplicative nature of packet loss is transformed into an additive effect by using the logarithm function” (para. 47, lines 10-12).

Regarding claim 13, it is substantially the same as claim 5, except claim 13 is in an apparatus claim format. Because the same reasoning applies, claim 13 is rejected under the same reasoning as claim 5. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lee as applied to claims 4 and 12 above, and further in view of Lubenski et al. (USPub: 2018/0316617, hereinafter referred to as Lubenski). 

Regarding claim 6, Zhu and Lee disclose determining the network performance objective of the first data (para. 36, lines 14-16), the network status of the first TCP connection (para. 14, lines 8-9, and para. 11, lines 6-7), the first global measurement value (para, 68, lines 1-2),  and the first sending rate (para. 36,  the network information is stored in a database (para. 97, lines 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Lubenski’s method into Zhu and Lee’s invention. One of ordinary skill in the art would have been motivate “for improving the performance of video and other real-time data streams on mobile networks” (para. 28, lines 2-3).

Regarding claim 14, it is substantially the same as claim 6, except claim 14 is in an apparatus claim format. Because the same reasoning applies, claim 14 is rejected under the same reasoning as claim 6. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lee as applied to claims 4 and 12 above, and further in view of Caram (USPub: 2008/0159135, hereinafter referred to as Caram). 

Regarding claim 7, Zhu and Lee disclose everything as applied above.  Zhu and Lee do not explicitly disclose wherein a deep reinforcement learning-based rate model comprises a policy network and a sending rate decision network.  However,  
wherein a deep reinforcement learning-based rate model comprises a policy network and a sending rate decision network; and 
the determining the first sending rate comprises: 
using the network status of the first TCP connection as an input of the policy network, using an output of the policy network, the network performance objective of the first data, and the first global measurement value as an input of the sending rate decision network, and using the first sending rate as an output (para. 25, lines 1-5, wherein the network switch calculates and reinforces the sending rate based on the network polices QoS objective.  The input is the policy of the network and the output is the transmission rate).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Caram’s method into Zhu and Lee’s invention. One of ordinary skill in the art would have been motivated “of providing high speed, prioritized delivery of data packets over broadband communications networks that avoids the drawbacks of conventional data traffic shaping and prioritization techniques” (para. 8, lines 2-5).

Regarding claim 15, it is substantially the same as claim 7, except claim 15 is in an apparatus claim format. Because the same reasoning applies, claim 15 is rejected under the same reasoning as claim 7. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lee and Caram as applied to claims 7 and 15 above, and further in view of Budden et al. (USPub: 2008/0159135, hereinafter referred to as Budden). 

Regarding claim 8, Zhu, Lee and Caram disclose everything as applied above. Zhu, Lee and Caram do not explicitly disclose updating the value network based on the loss function value, and determining an updated policy gradient. However, this concept is well known in the art as disclosed by Budden. In the same field of endeavor, Budden discloses 
updating the value network based on the loss function value, and determining an updated policy gradient (para. 58, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Budden’s method into Zhu, Lee and Caram’s invention. One of ordinary skill in the art would have been motivated “to select actions to be performed by a reinforcement learning agent interacting with an environment” (para. 6, lines 3-4).
Hence, Zhu, Lee, Caram and Budden disclose 
wherein the deep reinforcement learning based rate model further comprises a value network (Caram’s para. 25, lines 1-5 and Budden’s para. 58, lines 1-7); and 
the method further comprising: 
determining a loss function value over a value network based on a correspondence between a network performance objective of second data, a network status of a second TCP connection, a second global measurement value, and a second sending rate that are stored in a database (Zhu’s para. 40, lines 6-10 and Budden’s para. 100, lines 8-12); 
updating the value network based on the loss function value, and determining an updated policy gradient (Budden’s para. 58, lines -7); and
updating the policy network and the sending rate decision network based on the updated policy gradient (Caram’s para. 25, lines 1-5 and Budden’s para. 58, lines 1-7).

Regarding claim 16, it is substantially the same as claim 8, except claim 16 is in an apparatus claim format. Because the same reasoning applies, claim 16 is rejected under the same reasoning as claim 8. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lee as applied to claims 1 and 9 above, and further in view of Kim et al. (USPub: 2014/0040693, hereinafter referred to as Kim). 

Regarding claim 17, Zhu and Lee disclose everything as applied above.  Zhu and Lee further disclose wherein the network performance objective is an objective of a delay and a packet loss rate of the first data (para. 37, lines 9-10 and  para. 92, lines 8-12). Although Zhu and Lee disclose everything as applied  
an objective weight ratio of a goodput (para. 75, lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kim’s method into Zhu and Lee’s invention. One of ordinary skill in the art would have been motivated to “enable high speed broadcast of data packets over wireless communication connections at the media access control (MAC) layer” (para. 17, lines 4-6).

Regarding claim 18, it is substantially the same as claim 17, except claim 18 is in an apparatus claim format. Because the same reasoning applies, claim 18 is rejected under the same reasoning as claim 17. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419